Sinkler, J.
The first paragraph of “Fifth” of the will creates a vested estate in each of testator’s children in $6,000, the income payable to each child upon reaching 21 years of age, until she becomes 30, when the principal is payable to her.
The three remaining paragraphs direct the payment of income to his widow, provide for the event of her remarriage, and for the circumstance of his children dying with or without issue. In the latter case, the will provides:
“If any child of mine dies without leaving issue, him surviving, the share of such child shall be divided equally among the survivors, and the children of any child who may be deceased, leaving issue at the time, per stirpes and not per capita.”
The. children thus have vested interests, subject to divestiture by the condition subsequent of death without issue. This is, in effect, the correct conclusion reached by the auditing judge. Upon the death of a child, without issue, before reaching 30 years of age, her $6,000 is payable to the other children, not to the estate of the one so dying.
The exceptions are dismissed and the adjudication is confirmed absolutely.